 

Exhibit 10.1

[gg215om3d0r3000001.jpg]

COMMERCIAL PAPER/CERTIFICATES OF DEPOSIT

ISSUING AND PAYING AGENT AGREEMENT

(Book‑Entry Obligations Using DTC)

THIS AGREEMENT (this “Agreement”) dated as of May 13, 2016 (the “Effective
Date”) is entered into by and between Avangrid, Inc. (the “Issuer”) with offices
at 70 Farm View Drive, New Gloucester, ME 04260 and Bank of America, National
Association (the “Bank”) with offices at 135 South LaSalle Street,
IL4-135-05-07, Chicago, IL 60603.

Section 1.        Appointment

The Issuer requests and hereby appoints the Bank to act on a non-exclusive basis
as agent for the Issuer in connection with the issuance and payment of unsecured
book‑entry obligations (each, a “Book-entry Obligation”) as evidenced by Master
Note (the “Note Certificate(s)” and, together with the Book-entry Obligations,
the “Obligations”) in the form appended hereto in Exhibit A.  The Bank hereby
agrees to act as agent for the Issuer, subject to the provisions of this
Agreement, beginning on the Effective Date. The Book-entry Obligations may be
placed by dealers (the “Dealers”) pursuant to Section 5 hereof.  The Issuer will
promptly notify the Bank of the appointment or resignation of any Dealer.

Section 2.        Certificate Agreement

The Issuer acknowledges that the Bank has entered into with The Depository Trust
Company (“DTC”) the commercial paper certificate agreement attached hereto as
Exhibit B (the “Certificate Agreement”). The Certificate Agreement is hereby
incorporated by reference herein and made a part hereof. The Issuer acknowledges
and agrees that the continued effectiveness of the Certificate Agreement is a
condition precedent to the Bank acting as agent hereunder and providing services
related to the Obligations.

Section 3.         Letter of Representations; Certificate of Authorized Persons

a. The Bank and the Issuer agree to comply with the relevant portions of DTC’s
Commercial Paper Issuing and Paying Agent Manual, and the DTC Same Day
Settlement System Rules (collectively the “DTC Rules”).  The Issuer understands
that as one of the conditions of its participation in the DTC, it shall be
necessary for the Issuer and the Bank to enter into a Letter of Representations,
attached hereto as Exhibit C, and for DTC to receive and accept such Letter of
Representations.

b. The Issuer has delivered to the Bank a certificate (as may be amended from
time to time, the “Certificate of Authorized Persons”), a copy of which is
appended hereto as Exhibit D, containing the name, title, contact details, and
true signature of each officer of the Issuer or other person duly authorized to
take action on behalf of the Issuer with respect to the Obligations (each an
“Authorized Person” and, collectively, the “Authorized Persons”).  The Issuer
agrees to promptly provide a revised Certificate of Authorized Persons to the
Bank in the event that the Authorized Persons of the Issuer change.

1

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

c. The Issuer agrees that the Bank shall not be liable for the Bank’s action or
inaction in reliance on the Certificate of Authorized Persons at any time,
including any inaccurate Certificate of Authorized Persons for which a copy of
an accurate replacement Certificate of Authorized Persons has not been provided
by the Issuer to the Bank.

Section 4.        Master Note

a. The Issuer will, prior to the Effective Date, deliver to the Bank a Note
Certificate registered in the name of Cede & Co., a nominee of DTC, evidencing
the Obligations.  The Note Certificate shall bear the manual or facsimile
signatures of one or more Authorized Persons and specify the date of issuance
(the “Issue Date”), the full legal name of the Issuer, and the name of the bank
acting as paying agent for the Issuer.

b. Any Obligation (as evidenced by the Note Certificate) shall, upon the Bank’s
issuance of such Obligation in compliance with the terms of this Agreement on
behalf of the Issuer, bind the Issuer notwithstanding that one or both of such
Authorized Persons providing the Instructions for issuance of the Obligation are
no longer Authorized Persons on the date such Obligation is issued by the
Bank.  Furthermore, the Issuer agrees that the Bank shall have no duty or
responsibility to determine the genuineness of the facsimile and/or manual
signatures appearing on any document, including but not limited to any
Instructions or the Note Certificate, if such facsimile or manual signature
reasonably resembles the corresponding specimen signature of an Authorized
Person listed on the most recent Certificate of Authorized Persons provided by
the Issuer to the Bank.

Section 5.        Instructions

a. The term “Instructions” shall mean a communication, purporting to be from an
Authorized Person, in the form of:

 

(i)

a transmission through an instruction and reporting communication service
(“IPASS”) offered by the Bank pursuant to Section 10 hereof;

 

(ii)

any direction from the Issuer or their Dealers delivered electronically in
accordance with standard practices in the financial services industry, including
Instructions delivered via Depository Trust & Clearing Corporation Pre-Issuance
Messaging (DTC PIM) system; or

 

(iii)

a written notice, including a written notice transmitted by facsimile or e-mail,
which bears or purports to bear the signature of an Authorized Person

b. Instructions transmitted over IPASS or DTC PIM system, including Instructions
from Dealers,  shall be deemed conclusive evidence that such Instructions are
correct and complete and that the issuance specified in such Instructions has
been duly authorized by an Authorized Person.  The Bank shall not be liable for
rejecting Instructions as a result of inaccurate IDs or Passwords indicated
thereon.

c. Instructions may be given at any time prior to 1:00 PM New York Time on the
day on which the Instructions are to be operative; provided that any
Instructions received on a day on which the Bank is not open for business, will
be operative, as appropriate, on the next succeeding day on which the Bank is
open for business.  If the Bank, in its sole discretion, acts upon Instructions
transmitted after 1:00 PM New York Time on the day on which the Instructions are
to be operative, the Issuer understands and agrees that (i) such Instructions
shall be acted upon, on a reasonable efforts basis, by the Bank pursuant to the
custom and practice of the commercial paper market, and (ii) the Bank makes no
representations or warranties that the issuance and delivery of

2

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

any Note or Obligation pursuant to Section 6 shall be completed prior to the
close of business on the Issue Date specified in the applicable Instructions.

Section 6.        Issuance

a. The Bank’s sole duties in connection with the issuance of the Book-entry
Obligations represented by the Note Certificate shall be as follows:

(i) to maintain a record of the outstanding Note Certificate on IPASS;

(ii) following receipt of applicable Instructions, to assign a CUSIP number to
each Obligation to be issued;

(iii) following receipt of applicable Instructions that set forth the face or
principal amount, net dollar amount, Issue Date, maturity date, interest rate
(if any), and amount of interest due at maturity date, and the applicable
discount amount (if any), for an Obligation, to cause delivery of such
Obligation on behalf of the Issuer by way of data entry or data transfer to the
DTC Same Day Funds Settlement System (“SDFS”), and to receive from SDFS a
confirmation receipt that delivery of such Obligation was effected; and

(iv) prior to the close of business on each Issue Date, to credit in immediately
available funds the net proceeds of all delivered Obligations to the Issuer’s
account with the Bank (full instructions to be provided).

prior to the close of business on each Issue Date, to credit in immediately
available funds the net proceeds of all delivered Obligations according to the
Issuer’s standing instruction signed by an Authorized Person, attached hereto as
Exhibit F.

 

b.

(i) The Issuer acknowledges that (A) the delivery of an Obligation against
payment (i.e., the principal amount of the Obligation less the discount
specified in the Instructions or the principal amount of an interest bearing
Obligation) and the actual receipt of payment thereof are not simultaneous
transactions and (B) the purchaser of an Obligation is obligated to settle its
purchase of such Obligation in immediately available funds on the Issue Date for
such Obligation.  The Issuer, and not the Bank, shall bear the risk of such
purchaser’s failure to remit the net amount of the Obligation.

(ii) The Bank shall have no duty or responsibility to transfer to the Issuer any
amounts from the sale of an Obligation, or to advance to the Issuer any monies
or otherwise provide any credit to the Issuer with respect to such proceeds or
transfers, unless and until (A) the Bank actually receives the proceeds of the
sale of such Obligation and (B) the Bank’s receipt of such proceeds is not
subject to reversal or cancellation.

Section 7.        Payment

a. The Issuer shall provide or cause to be provided Instructions to the Bank
regarding payment of Obligations at maturity.  The Bank’s sole duty in
connection with payment of the Obligations at maturity shall be to pay the
principal amount of the Obligation or principal plus interest of an
interest-at-maturity Obligation, in each case as specified in the applicable
Instructions.

3

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

b. The Bank shall not make a payment with respect to any maturing Obligation of
the amount referred to in this Section 7 unless immediately available funds in
the amount to be paid in respect of such Obligation have been received by the
Bank prior to 2:00 PM New York Time on the applicable maturity date, unless
otherwise agreed in writing with the Bank, in accordance with the following
instructions: ABA routing number: _________. GL Account Number: __________, FFC
_________ and Beneficiary Customer information and such funds are not subject to
reversal or cancellation.  No liability shall attach to the Bank if there are
insufficient funds to make a payment in whole or in part.

c. The Issuer shall provide or cause to be provided Instructions to the Bank
regarding any specified interim interest payment.  The Bank shall update IPASS
with base rate information from the Issuer or publications of London interbank
offered rate (‘‘LIBOR’’) or federal funds rate, and the Bank shall not be liable
for any error resulting from reliance on base rate information. The Bank’s sole
duty in connection with the interim interest payments shall be to pay the
applicable interest payment as specified in the applicable Instructions, to the
account specified in such Instructions.

d. The Bank shall not make an interim interest payment unless Instructions are
received prior to 10:30 AM New York Time on the payment date and immediately
available funds are received by the Bank to the account detailed in Section 7b
prior to 2:00 PM New York Time.  Should available funds not be received by the
Bank prior to 2:00 PM New York Time the afore mentioned interest payment shall
be cancelled at DTC. If the Bank acts upon Instructions transmitted after 10:30
AM New York Time, the Issuer understands and agrees (i) such Instructions shall
be acted upon, on a reasonable efforts basis, by the Bank pursuant to the custom
and practice of the commercial paper market, and (ii) the Bank makes no
representations or warranties that the interim interest payment pursuant to
Section 7 shall be completed prior to the close of business on the date
specified in the applicable Instructions.

Section 8.        United States Dollars

The Issuer agrees that the Obligations issued or presented hereunder shall be
denominated solely in United States Dollars.  The Issuer further agrees that
payment of any and all amounts due pursuant to the provisions of this Agreement
shall be made solely in United States Dollars.

Section 9.        No Agency or Trust and No Implied Duties

a. The Bank shall have no obligations under this Agreement towards, or any
relationship of agency or trust with, any Purchaser and shall only be obligated
to perform the duties of the Bank set out specifically in this Agreement.  The
Bank shall have no implied duties or obligations under this Agreement.

b. The Bank shall not be under any obligation to take any action hereunder
through which the Bank may incur any expense or liability, the prompt payment of
or indemnification for which is not, in its opinion, assured.

Section 10.        Issuing and Paying Agent Servicing System (IPASS)

a. Upon receipt of a completed IPASS Enrollment Form in the form of Exhibit E
attached hereto, the Bank hereby grants the Issuer and each Authorized Person
access to IPASS for the limited purposes set forth herein until the termination
of this Agreement in accordance with Section 14.  

4

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

The Issuer and each Authorized Person will be permitted to access IPASS for the
purposes of transmitting Instructions to the Bank or obtaining a record of the
Note Certificate with respect to the Obligations.

b. The Issuer acknowledges that under IPASS, each Obligation (and the Note
Certificate, if any, related thereto) shall remain subject to applicable laws,
regulations, rules and the provisions hereof.  The Bank shall be entitled to
limit or restrict the Issuer’s or any Authorized Person’s use of IPASS as the
Bank deems necessary or desirable in its sole discretion.  The Issuer
acknowledges and agrees that it and each Authorized Person shall be permitted to
access information through IPASS only for those Obligations that it is
authorized to access and no other Obligation.  Each Authorized Person shall be
limited in its access rights to IPASS to the same extent of the Issuer, and no
Authorized Person shall be permitted to access a broader scope of information
about an Obligation than the Issuer may access at such time.

c. Except as set forth in this Section 10, with respect to any agreement between
the Issuer and its Authorized Persons, the Issuer shall acquire no title,
ownership or sublicensing rights whatsoever in IPASS or in any trade secret,
trademark, copyright or patent of the Bank now or to become applicable to
IPASS.  The Issuer may not transfer, sublicense, assign, rent, lease, convey,
modify, translate, convert to a programming language, decompile, disassemble,
recirculate, republish or redistribute IPASS for any purpose.

d. The Issuer shall ensure the security and confidentiality of all
identification numbers (“IDs”) and passwords (“Passwords”) to access IPASS,
whether issued to the Issuer or any Authorized Person by the Bank, and whether
chosen by the Issuer, any Authorized Person or the Bank.  The Issuer agrees not
to share, transfer, disclose, make available or otherwise provide access to the
Issuer’s IDs and Passwords to any person who is not an Authorized Person.  The
Issuer is responsible for all access and activity conducted, including the
sending of Instructions, using all IDs and Passwords permitting access to
IPASS.  The Issuer shall immediately notify the Bank in writing, (i) if the
Issuer discovers or has received notice that an ID or Password has been
compromised by actual or suspected unauthorized use, loss, disclosure, access or
acquisition, (ii) if the Issuer suspects or discovers unauthorized access to or
use of IPASS for any reason, or (iii) when an Authorized Person, with a unique
ID and Password, is no longer permitted access to IPASS.  The Issuer shall take
all necessary and advisable corrective actions, and shall cooperate fully with
the Bank to prevent, mitigate or rectify any unauthorized activity involving an
ID or Password or IPASS.

The Issuer agrees to indemnify the Bank in accordance with Section 13 against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable attorney’s fees, that may be imposed on,
incurred by, or asserted against it in any way relating to or arising out of
resulting from the failure of the Issuer or any of its Authorized Persons to
maintain security and confidentiality of the applicable IDs and Passwords.

e. The Issuer agrees that use of IPASS is subject to the terms of this Agreement
(the “Terms”), as they may be amended, and applicable laws and regulations.  The
Terms are binding on the Issuer (including the Issuer’s employees, agents and
successors) and each Authorized Person.  The Bank may add, remove or modify the
information available on IPASS at any time without prior notice.  The Issuer
acknowledges that IPASS may be unavailable to the Issuer from time to time, as
necessary.

5

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

f. IPASS may be used to access copies of the Note Certificate.  The Issuer
acknowledges that any printed version of the Note Certificate is merely a copy
and is not, and shall not be considered by the Issuer or any Authorized Person
to be, the official Note Certificate.  The Bank shall not be liable for the
completeness, correctness, accuracy, adequacy, usefulness, timeliness,
reliability or otherwise of the Note Certificate or any information accessed
through IPASS regarding an Obligation.

g. IPASS AND ALL INFORMATION, SERVICES, SOFTWARE AND OTHER MATERIALS PROVIDED
THROUGH IPASS ARE PROVIDED “AS IS” AND “AS AVAILABLE” WITHOUT ANY EXPRESS OR
IMPLIED WARRANTY OF ANY KIND.  THE BANK AND ITS SUPPLIERS SPECIFICALLY DISCLAIM
ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT OF INTELLECTUAL
PROPERTY, QUALITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  THE ISSUER’S USE OF
IPASS AND ALL INFORMATION, SERVICES, SOFTWARE AND OTHER MATERIALS PROVIDED
THROUGH IPASS IS AT ITS OWN DISCRETION AND RISK.

THE BANK DOES NOT GUARANTEE SECURITY OF IPASS OR PREVENTION FROM LOSS OF,
ALTERATION OF, OR IMPROPER ACCESS TO THE ACCOUNT INFORMATION OR DATA.  THE BANK
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, RELATING TO
OR RESULTING FROM THE USE OF OR INABILITY TO USE IPASS, MISTAKES, OMISSIONS,
SERVICE INTERRUPTIONS, DELETION OF FILES, LOSS OR MODIFICATION OF CONTENT OR
DATA, ERRORS, DEFECTS, MISDELIVERIES, DELAYS IN OPERATION OR TRANSMISSION OR ANY
FAILURE OF PERFORMANCE, WHETHER OR NOT LIMITED TO CIRCUMSTANCES BEYOND ITS
CONTROL, COMMUNICATION FAILURE, THEFT, DESTRUCTION OR UNAUTHORIZED USE, ACCESS
TO OR ACQUISITION OF ANY SERVER, RECORDS, PROGRAMS OR SERVICES.

THE ISSUER UNDERSTANDS THAT THE BANK MAKES NO REPRESENTATION OR WARRANTY
REGARDING THE USE OF THE INFORMATION AVAILABLE THROUGH IPASS IN TERMS OF ITS
COMPLETENESS, CORRECTNESS, ACCURACY, ADEQUACY, USEFULNESS, TIMELINESS,
RELIABILITY OR OTHERWISE.  THE ISSUER FURTHER UNDERSTANDS THAT INFORMATION
OBTAINED BY THE ISSUER THROUGH IPASS MAY (I) INCLUDE TECHNICAL INACCURACIES OR
TYPOGRAPHICAL ERRORS OR (II) BE PREPARED WITH, OR BASED ON, INFORMATION RECEIVED
FROM ONE OR MORE THIRD PARTIES.  THE ISSUER AGREES THAT IT WILL INDEPENDENTLY
VERIFY ALL INFORMATION IT OR ANY AUTHORIZED PERSON OBTAINS THROUGH IPASS BEFORE
RELYING ON IT AND THAT THE BANK SHALL NOT BE LIABLE FOR, OR FOR THE RESULT OF,
ANY DECISIONS MADE BY THE ISSUER BASED ON SUCH INFORMATION.

Section 11.        Representations and Warranties

The Issuer and/or the Bank, as indicated below, (each a “Party” and together the
“Parties”) represent and warrant as to itself only and not as to the other Party
as follows:

a. This Agreement and the Obligations have been duly authorized and this
Agreement when executed and the Obligations when issued in accordance with
Instructions, will be valid, legal and binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms,

6

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.  This Agreement has been
duly authorized and when executed will be a valid, legal and binding obligation
of the Bank, enforceable against the Bank in accordance with its terms;

b. The Issuer represents and warrants that this Agreement and the consummation
of the transactions herein contemplated will not (i) conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument for money borrowed to which the Issuer is a party or by which the
Issuer is bound or to which any of the property or assets of the Issuer is
subject, or (ii) result in any violation of the provisions of the articles of
incorporation or the by-laws of the Issuer (or equivalent corporate formation
and governance documentation).

c. Each of the Issuer and the Bank, respectively, represents and warrants that
this Agreement and the consummation of the transactions herein contemplated will
not result in any violation of any statute or any order, rule or regulation of
any court or government agency, regulatory authority or body of any country
having jurisdiction over the Issuer or the Bank, as applicable, or any of their
respective properties;

d. The Issuer represents and warrants that no consent, approval, authorization,
order, registration or qualification of or with any court, or governmental
agency, regulatory authority or body of any country having jurisdiction over the
Issuer or any of its properties is required for the issuance or sale of the
Obligations, except such as have been, or will have been obtained prior to the
issuance or sale of the Obligations, and such consents, approvals,
authorizations, registrations or qualifications as may be required under “blue
sky” or state securities laws, or insurance laws or by any regulatory authority
in connection with the issuance and/or sale of the Obligations by the Issuer;
and

e. The Issuer represents and warrants that each Obligation will be exempt from
registration under the Securities Act of 1933, as amended.  Each Instruction
provided by the Issuer or related Authorized Persons to issue Obligations under
this Agreement shall be deemed a representation and warranty by the Issuer as of
the date thereof that the representations and warranties herein are true and
correct as if made on and as of such date.

Section 12.        Compensation

The Issuer agrees to pay such compensation for the Bank’s issuing and paying
agent services pursuant to this Agreement in accordance with the Bank’s schedule
of fees, as amended from time to time (subject to prior written notification
delivered to the Issuer not less than thirty (30) days prior to the effective
date of any amendment) dated May 13, 2016 and executed by the Issuer with
respect to such fees. All payments to the Bank under this Agreement shall be
made gross of any tax (with appropriate gross-up for withholding taxes).
Notwithstanding anything herein to the contrary, the Bank shall only debit fees
that remain unpaid for sixty (60) days or more to the extent the Issuer has
excess cash flow from operations or has received funds with respect to such
obligation which may be used to make such payment and which funds or excess cash
flow are not required to pay when due any outstanding Obligations with respect
to the Notes of the Issuer.  Any amount which the Issuer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim under
the Bankruptcy Code against the Issuer for any such insufficiency unless and
until the Issuer does have such excess cash flow or excess funds. The provisions
of this Section 12 shall survive (i) the Bank’s resignation or removal as the
issuing and paying agent hereunder and (ii) the termination of this Agreement.

7

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

Section 13.        Indemnification

a. The Issuer agrees that, except in the case of gross negligence or willful
misconduct by the Bank, the Bank shall not be liable for any losses, damages,
liabilities or costs suffered or incurred by the Issuer in relation to this
Agreement.   The Issuer agrees that in any case in which the Bank may be liable
as a result of the Bank’s gross negligence or willful misconduct, the Bank will
only be liable up to an amount equal to the aggregate of the fees paid by the
Issuer to the Bank in respect hereof plus any amount of indemnification
previously received by the Bank from the Issuer in accordance with the
provisions hereof.  The Issuer, in the absence of gross negligence or willful
misconduct by the Bank, agrees to indemnify the Bank and hold it harmless from
and against (x) any and all actions, claims (groundless or otherwise), suits,
losses, fines and penalties arising out of the Bank’s having executed this
Agreement or otherwise having performed any of its obligations hereunder and
(y) any damages, costs, expenses (including reasonable legal fees and
disbursements), losses or liabilities relating to any such actions, claims,
suits, losses, fines or penalties or to any breach of this Agreement by the
Issuer.

b. Notwithstanding any contrary provision herein, neither the Bank nor its
affiliates, suppliers, contractors, service providers, directors, officers,
employees and agents will be liable for any damages, including without
limitation, direct or indirect, incidental, special, consequential, exemplary or
punitive damages arising out of or in any way related to this Agreement or
IPASS, including the delivery of, or the implementation of Instructions as
delivered, through IPASS, whether based on contract, tort, strict liability or
otherwise.  This provision applies without limitation to any damages or injury
arising from any failure of performance, error, omission, interruption,
deletion, defect, delay in operation or transmission, computer virus, line
system failure, file corruption, network or system outage, or loss, use or
modification of content or data, even if advised of the possibility of such
damages.  No third party, including but not limited to any Authorized Person,
shall have any right to or claim for indemnification from the Bank under this
Agreement.

c. This Section 13 shall survive any termination of this Agreement and the
issuance and payment of the Obligations.

Section 14.        Termination

a. This Agreement shall terminate on the date that is the earlier of (i) the
date on which the Certificate Agreement is no longer in place for whatever
reason and (ii) the date on which the Bank or the Issuer has terminated this
Agreement in accordance with this Section 14.

b. The Bank may terminate this Agreement at any time with not less than thirty
(30) day’s prior written notice to the Issuer.  The Issuer may terminate this
Agreement at any time by not less than thirty (30) days’ prior written notice to
the Bank.  In the event this Agreement is terminated by the Issuer, the Issuer
shall bear any reasonable costs related to the transfer or completion of the
Bank’s responsibilities hereunder.

c. No termination of this Agreement shall affect the rights and obligations of
the Issuer and the Bank which have accrued under this Agreement prior to such
termination.  In the event of termination of this Agreement, for any reason, the
Bank agrees that it shall cooperate with the Issuer or its designee for the
orderly transition of services hereunder; provided, however, that nothing herein
shall be construed as requiring the Bank to continue meeting its obligations
hereunder until

8

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

such time as a replacement for the Bank is appointed by the Issuer.  This
Section 14 shall survive any termination of this Agreement and the issuance and
payment of the Obligations.

Section 15.        Addresses

a. Instructions hereunder shall be mailed, faxed, emailed, or transmitted via
IPASS or DTC PIM to the Bank at the address, facsimile number, or email address
specified below, as applicable, and shall be deemed delivered upon actual
receipt by the Bank’s Commercial Paper Issuance Operations at the address,
facsimile number or e-mail address specified below:

Bank of America, National Association

135 South LaSalle Street

IL4-135-18-11

Chicago, Illinois 60603

Attn:  IPA Services

Telephone: (312) 992-7990

Facsimile: (866) 940-0414

Email:  IPA.US@baml.com

b. All notices, requests, demands and other communications hereunder (excluding
Instructions) shall be in writing and shall be deemed to have been duly given
(i) upon delivery by hand (against receipt), or (ii) by United States Post
Office registered mail (against receipt) or by regular mail (when mailed) to the
Party, in each case at the address set forth below or at such other address as
either party may designate by written notice:

(A)        The Issuer:

Avangrid, Inc.

70 Farm View Drive

New Gloucester, ME 04260

Attn:  Kathleen G. Powers

Telephone: 207-688-4338

Facsimile: 207-688-6118

Email: kathleen.powers@iberdrolausa.com

(B)        The Bank:

Bank of America, National Association

135 South LaSalle Street

IL4-135-05-07

Chicago, Illinois  60603

Attn:  IPA Services

Telephone: 980-388-7051

Email: ipa.us@baml.com

Facsimile:

9

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

Section 16.        Funds Held on Account; No Interest Earned

Funds received by the Bank in accordance with the issuance of Obligations or
payments on the Obligations shall be held pursuant to this Agreement until such
time as it is transferred in accordance with relevant Instructions or this
Agreement.  The Bank shall not be liable for interest on any funds received, or
held by, it hereunder.

Section 17.        Miscellaneous

a. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York and, as applicable, operating circulars of the
Federal Reserve Bank, federal laws and regulations as amended, New York Clearing
House rules, the DTC Rules, and general commercial bank practices applicable to
commercial paper issuance and payment, funds transfer and related activities.

b. The Issuer and the Bank irrevocably agree that the courts of the United
States federal courts or the courts of the State of New York sitting in the
Borough of Manhattan are to have jurisdiction to settle any disputes or
determine any proceedings (respectively, “Disputes” and “Proceedings”) which may
arise out of or in connection with this Agreement, any Instructions or any
Obligations and that accordingly any Proceeding or Dispute so arising may be
brought in such courts.  Each of the Issuer and the Bank irrevocably and
unconditionally waive and agrees not to raise any objection which it may have
now or subsequently to the laying of the venue of any Disputes or Proceedings in
the courts of New York and any claim that any Disputes or Proceedings have been
brought in an inconvenient forum and further irrevocably and unconditionally
agrees that a judgment in any Disputes or Proceedings brought in the courts of
New York shall be conclusive and binding upon the Issuer and the Bank and may be
enforced in the courts of any other jurisdiction.  Nothing in this clause shall
limit any right to take Disputes or Proceedings against the Issuer in any other
court of competent jurisdiction, nor shall the taking of Disputes or Proceedings
in one or more jurisdictions preclude the taking of Disputes or Proceedings
against the Issuer in any other jurisdiction, whether concurrently or not.

c. This Agreement may not be assigned by the Issuer and may not be modified, or
amended or supplemented except by a writing or writings duly executed by the
duly authorized representatives of the Issuer and the Bank.

d. Neither Party will use the other’s name or refer to the other Party, directly
or indirectly, in any solicitation, marketing material, advertisement, news
release or other release to any publication without receiving the other Party’s
specific prior written approval for each such use or release.

e. No failure or delay on the part of any Party in exercising any power of right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise of any
other power or right. Any such waiver shall be effective only in the specific
instance and for the purpose for which it is given.

f. This Agreement, together with the exhibits attached hereto, contains the
entire understanding and agreement between the Bank and the Issuer with respect
to the Obligations.  All prior agreements, understandings, representations,
statements, promises, inducements, negotiations, and undertakings and all
existing contracts previously executed between the Bank and the Issuer with
respect to the Obligations are superseded in whole hereby.

10

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

g. With respect to all references herein to nouns, insofar as the context
requires, the singular form shall be deemed to include the plural, and the
plural form shall be deemed to include the singular.  Titles to Sections of this
Agreement are included for convenience of reference only and shall be
disregarded in construing the language contained in this Agreement.

h. In no event shall the Bank be liable for any failure or delay in the
performance of its obligations hereunder because circumstances beyond the Bank’s
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations or the like which restrict or
prohibit the providing of the services contemplated by this Agreement. The Bank
has no responsibility if DTC fails to perform in any respect.

i. Following its receipt of written request of the Issuer, the Bank shall
provide the Issuer with information the Bank has with respect to any Obligations
issued and paid hereunder.  In addition, the Bank agrees to cooperate with the
Issuer with respect to any matter directly or indirectly related to
examinations, audits, inspections, and other regulatory proceedings performed by
internal or external auditors of the Issuer or by any regulatory agency with
jurisdiction over the Issuer.  All costs and expenses (including reasonable
legal expenses) incurred by the Bank in conjunction with this clause (i) of
Section 17 shall be promptly reimbursed by the Issuer upon written demand to the
Issuer by the Bank.

j. This Agreement may be executed in several counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
Agreement. This Agreement, signed and transmitted by facsimile or Portable
Document Format (PDF), is to be treated as an original document and the
signature of any party hereon, if so transmitted, is to be considered as an
original signature, and the document so transmitted is to be considered to have
the same binding effect as a manually executed original.

k. The Issuer shall deliver to the Bank a duly executed Corporate Resolution or
such other documentation of such officer’s authorization to open accounts and
execute agreements and/or act on behalf of the Issuer as the Bank may reasonably
require.

l. The Bank is authorized to withhold and remit any taxes in accordance with
applicable law and will not be required to pay any additional amounts in respect
of such withholding.

m. Clauses (a), (b), (d), (g), (h) and (i) of this Section 17 shall survive any
termination of this Agreement and the issuance and payment of the Obligations.

[Signature page follows]

11

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

In witness whereof, the Bank and the Issuer have caused this Agreement to be
executed on their behalf by their respective officers thereto duly authorized as
of the day and year first above written.

 

Bank of America, National Association

 

Avangrid, Inc.

 

 

 

 

 

 

 

Signature:

 

/s/ Maria C. Muneton

 

Signature:

 

/s/ Howard A. Coon

 

 

 

 

 

 

 

Name:

 

Maria C. Muneton

 

Name:

 

Howard A. Coon

 

 

 

 

 

 

 

Title:

 

Vice President

 

Title:

 

Treasurer – Avangrid Service Company

 

 

 

 

 

 

 

Date:

 

May 12, 2016

 

Date:

 

May 13, 2016

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

/s/ Fausto Gentile

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Fausto Gentile

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Asst. Controller – Avangrid Service Company

 

 

 

 

 

 

 

 

 

 

 

Date:

 

May 13, 2016

 

12

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

Table of Contents

 

Exhibit A - “DTC Master Note”

 

Exhibit B - “DTC Certificate Agreement”

 

Exhibit C - “DTC Letter of Representations”

 

Exhibit D - “Certificate of Authorized Persons”

 

Exhibit E - “IPASS Enrollment Form”

 

Exhibit F - “Standing Instruction Form”

Other required documents

Federal law requires all financial institutions to obtain, verify and record
information that identifies each Issuer for which an account is opened.  This
information may include, but not be limited to, the Issuer’s legal entity name,
business address and tax or employer identification number.

W-9

Signed Fee Schedule

Executed Secretary’s Certificate or Corporate Resolution or such other evidence
of such authorization to open accounts and execute agreements

If you employ a Dealer, for this Book Entry Obligation, please supply a
document, e.g., signed Dealer Agreement, or a letter on your letterhead
indicating the Dealer has authority to provide Instructions for this Book Entry
Obligation.

 

 

 

13

--------------------------------------------------------------------------------

 

Exhibit A:  DTC Master Note

The Depository Trust Company

A subsidiary of The DepositoryTrust & Clearing Corporation

CORPORATE COMMERCIAL PAPER-MASTER NOTE

 

May 13, 2016

(date of Issuance)

 

Avangrid, Inc. (“Issuer”), for value received, hereby promises to pay to Cede &
Co., as nominee of The Depository Trust Company, or to registered assigns: (I)
the principal amount, together with unpaid accrued interest thereon, if any, on
the maturity date of each obligation identified on the records of Issuer (the
“Underlying Records”) as being evidenced by this Master Note, which Underlying
Records are maintained by Bank of America, N.A. (“Paying Agent”); (ii) interest
on the principal amount of each such obligation that is payable in installments,
if any, on the due date of each installment, as specified on the Underlying
Records; and (iii) the principal amount of each such obligation that is payable
in installments, if any, on the due date of each installment, as specified on
the Underlying Records. Interest shall be calculated at the rate and according
to the calculation convention specified on the Underlying Records. Payments
shall be made by wire transfer to the registered Owner from Paying Agent without
the necessity of presentation and surrender of this Master Note.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS MASTER NOTE SET FORTH
ON THE REVERSE HEREOF.

This Master Note is a valid and binding obligation of Issuer.

Not Valid Unless Countersigned for Authentication by Paying Agent.

 

Bank of America, National Association

 

Avangrid, Inc.

(Paying Agent)

 

(Issuer)

 

 

 

 

 

 

 

By:

 

/s/ Maria C. Muneton

 

By:

 

/s/ Howard A. Coon

 

 

(Authorized Countersignature)

 

 

 

(Authorized Countersignature)

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Fausto Gentile

 

 

 

 

 

 

(Authorized Countersignature)

 

14

--------------------------------------------------------------------------------

 

(Reverse Side of Note)

At the request of the registered owner, Issuer shall promptly issue and deliver
one or more separate note certificates evidencing each obligation evidenced by
this Master Note. As of the date any such note certificate or certificates are
Issued, the obligations which are evidenced thereby shall no longer be evidenced
by this Master Note,

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

 

 

(Name, Address, and Taxpayer Identification Number of Assignee)

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing__________________________, attorney to transfer said Master Note on
the books of Issuer with full power of substitution in the premises.

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

Signature(s) Guaranteed:

 

 

 

 

 

 

 

 

 

 

Notice: The signature on this assignment must correspond with the name as
written upon the face of this Master Note, in every particular, without
alteration or enlargement or any change whatsoever.

 

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co, or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede .& Co, or
to such other entity as is requested by an authorized representative of DTC),
ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an
interest herein.

15

--------------------------------------------------------------------------------

 

Exhibit B:  DTC Certificate Agreement

[gg215om3d0r3000014.jpg]

BOOK-ENTRY-ONLY MONEY MARKET INSTRUMENT

(MASTER NOTE AND/OR GLOBAL CERTIFICATE) PROGRAM

Certificate Agreement

This Agreement is dated as of June 17, 2003, by and between The Depository Trust
Company (“DTC”) and LaSalle Bank National Association (“Custodian”).

Whereas, Custodian performs, as agent of the issuers, certain paying agency
functions with respect to one or more issues of money market instrument notes
issued under the programs listed on Exhibit A, as it may be amended in writing
with the addition or deletion of a program from time to time by the parties (the
“Securities”); and

Whereas, in order to enhance the efficiency of the processes for issuing and
redeeming such Securities, Custodian has agreed to act as custodian of master
note certificates and/or global certificates registered in the name of DTC’s
nominee, Cede & Co., evidencing the Securities (the “Certificates”) and has
established procedures to perform the services hereinafter set forth.

Now, therefore, in consideration of the representations, warranties, and
covenants herein contained the parties agree as follows:

1. Custodian shall assure that each Certificate held pursuant to this Agreement
shall be in registered form, registered in the name of Cede & Co., and shall
bear the following legend:

Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Issuer or its agent
for registration of transfer, exchange, or payment, and any certificate issued
is registered in the name of Cede & Co. or in such other name as is requested by
an authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest
herein.

Custodian agrees that the foregoing provisions of this Paragraph constitute as
to Custodian a timely written notice of an adverse claim by DTC as to each such
Certificate regardless of whether the legend actually appears thereon.

2. Subsequent to the issuance of Certificates, Custodian shall hold the
Certificates awaiting DTC’s instructions. On receipt of instructions from DTC,
and except as hereinafter provided, Custodian shall deliver to DTC or as
directed by DTC any or all Securities or Certificates held for DTC in accordance
with such instructions.

3. Custodian shall confirm to DTC the amount of Securities evidenced by each
Certificate on a daily or other periodic basis, as DTC may reasonably request.

16

--------------------------------------------------------------------------------

 

4. As between DTC and Custodian (including, without limitation, its creditors,
lien holders, and pledgees), the Securities evidenced by a Certificate and such
Certificate shall be deemed to be the sole property of DTC. Custodian shall not
by reason of any provision of this Agreement or the delivery to it of Securities
in connection with their issuance obtain any legal or equitable right, title, or
interest in or to Securities evidenced by such Certificate.

5. Custodian shall itself at all times hold all Certificates in one of its
secured areas.

6. (a) Notwithstanding any event whatsoever, other than an event described in
subparagraph (b) of this Paragraph or in the proviso to Paragraph 8, Custodian
shall, upon the request of DTC, deliver or make available to DTC any or all
Securities or Certificates within 24 hours after receipt of such request, except
that Custodian shall not be required hereby to deliver or make available
Securities or Certificates to DTC on a day that Custodian is not open for
business.

(b) Custodian shall notify DTC immediately after it determines that any
Securities or Certificates received by it from the issuer, deliverable by it to
DTC, or held by it pursuant to the provisions of this Agreement has apparently
been lost, destroyed, wrongfully taken, or is unaccounted for by Custodian
(each, a “Missing Security”). Custodian shall promptly replace any Missing
Security without cost to DTC.

7. Custodian represents and warrants that it is insured under an insurance
policy in the form of Financial Institution Bond Standard Form 24, or similar
coverage, in the amount of $ 500,000,000.00 with a deductible of $ 2,500,000.00,
which Custodian reasonably believes to be adequate to cover all losses under all
programs that Custodian has and shall have with DTC. Custodian will deliver
promptly to DTC, if DTC so requests, a writing signed by its insurance broker or
agent which evidences the existence of such insurance coverage in such amount
and with such deductible, and Custodian covenants and agrees to maintain at its
expense such insurance (or a comparable plan of insurance) in no less amount, no
greater deductible, and with like coverage during the term of this Agreement,
subject to its right to cancel, decrease, or limit the same. Custodian shall
notify DTC promptly in writing of any material changes in such insurance
coverage. Custodian shall, prior to the first anniversary of the date of this
Agreement and prior to each succeeding anniversary of this Agreement during its
term, deliver promptly to DTC, if DTC so requests, a writing signed by its
insurance broker or agent which shall evidence the amount, deductible, and
coverage of Custodian’s insurance and shall state whether or not such insurance
is equivalent to financial Institution Bond Standard Form 24. Custodian agrees
that whenever Custodian ships Securities or Certificates to DTC, Custodian shall
either provide adequate insurance coverage or require such coverage from the
carrier of the Securities or Certificates; such coverage to cover losses of
Securities or Certificates while in transit and until received. Custodian shall,
if DTC so requests, promptly furnish DTC with documentation evidencing the
amount, deductible, and coverage of the insurance provided by Custodian for any
such shipment of Securities and Certificates.

8. Custodian agrees that it shall not for any reason, including the assertion of
any claim, right, or lien of any kind, refuse or refrain from delivering any
Securities or Certificates to or as directed by DTC in accordance with the terms
of this Agreement; provided, however, that if Custodian shall be served with a
notice of levy, seizure, or similar notice, order, or judgment, issued or
directed by a governmental agency or court, or an officer thereof, having
jurisdiction over Custodian, which on its face affects Securities evidenced by
Certificate in the possession of Custodian pursuant to the provisions hereof,
Custodian may, pending further direction of such governmental agency or court,
refuse or refrain from delivery or making available to DTC in contravention of
such notice or levy, seizure, or similar notice, order, or judgment, Securities
not greater in amount than the Securities which are affected by such notice of
levy, seizure, or similar notice, order, or judgment on the face thereof.

17

--------------------------------------------------------------------------------

 

9. Custodian may act relative to this Agreement in reliance upon advice of
counsel in reference to any matters connected with its duties under this
Agreement, and shall not be liable for any mistake of fact or error of judgment,
or for any acts or omissions to act of any kind, unless caused by its own
negligence.

10. Custodian may at any time, without any resulting liability to itself, act
under this Agreement in reliance upon the signature of any person who it
reasonably believes has authority to act for DTC with respect to this Agreement,
but Custodian shall not be required so to act, and may in its discretion at any
time require such evidence of the authenticity of such signature and of the
authority of the person acting for DTC as may be satisfactory to Custodian.

11. So long as this Agreement remains in effect as to any issue of Securities,
Custodian shall furnish to DTC as soon as available a copy of any report on the
adequacy of Custodian’s internal accounting control procedures relating to the
safeguarding of securities in its custody prepared for any regulatory agency by
Custodian’s independent outside auditor.

12. This Agreement may be terminated by either party upon ten business days’
prior written notice to the other party. In the event of the termination of this
Agreement or the termination hereunder of this Agreement as to issues of
Securities evidenced by specific Certificates, it shall be deemed that Custodian
has received as of the time of such termination a request by DTC within the
meaning of Paragraph 6(a) with regard to: (i) all Securities or Certificates
subject hereto if this Agreement is terminated; or (ii) the specific Securities
or Certificates in respect of which this Agreement shall terminate.

13. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to principles of conflicts
of law.

14. All notices, instructions, requests, and other communications required or
contemplated by this Agreement shall be in writing, shall be delivered by hand
or sent, postage prepaid, by certified or registered mail, return receipt
requested, and shall be addressed to Custodian at 135 S. LaSalle St., Suite
1625, Chicago, IL 60603, Attn: CDO Trust Services Department, and to DTC at 49th
Floor; 55 Water Street; New York, NY 10041-0099, Attn: General Counsel. Notice
given as aforesaid shall be deemed given upon the receipt thereof. Either party
may change the address to which notices shall be sent upon notice to the other
in the manner hereinabove provided.

15. (a) Custodian agrees to indemnify and hold harmless DTC from and against any
and all losses, liabilities, claims, penalties, charges, and expenses (including
reasonable counsel fees and expenses) suffered or incurred by or asserted or
assessed against DTC by reason of Custodian’s negligent action or negligent
failure to act; provided, however, that should Custodian be held to be negligent
hereunder and should DTC be held to have been contributorily negligent in
connection therewith, then the aforementioned liability shall be shared between
Custodian and DTC in such proportion as may be set forth in any decision of a
court or other tribunal having jurisdiction, unless Custodian and DTC shall
agree in writing to share such liability in a different proportion.

18

--------------------------------------------------------------------------------

 

(b) DTC agrees to indemnify and hold harmless Custodian from and against any and
all losses, liabilities, claims, taxes, assessments, penalties, charges, and
expenses (including reasonable counsel fees and expenses) suffered or incurred
by or asserted or assessed against Custodian by reason of any action pursuant to
this Agreement or following the instructions of DTC in connection with the
performance of its duties under this Agreement where Custodian has acted in good
faith and without negligence; provided, however, that should Custodian be held
to be negligent hereunder and should DTC be held to have been contributorily
negligent in connection therewith, then the aforementioned liability shall be
shared between Custodian and DTC in such proportion as may be set forth in any
decision of a court or other tribunal having jurisdiction, unless Custodian and
DTC shall agree in writing to share such liability in a different proportion.

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LaSalle Bank National Association

 

THE DEPOSITORY TRUST COMPANY

(Custodian)

 

(DTC)

 

 

 

 

 

 

 

By:

 

/s/ Doug Hart

 

By:

 

/s/ Denise Russo

 

 

 

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

20

--------------------------------------------------------------------------------

 

Exhibit C:  DTC Letter of Representations

The Depository Trust Company

A subsidiary of The Depository Trust & Clearing Corporation

Book-Entry-Only Corporate Commercial

Paper(Master Note) Program

Letter of Representation

[To be Completed by Issuer, Issuing Agent, and Paying Agent]

Avangrid, Inc.

[Name of Issuer]

Bank of America, N.A. Participant No. 1581

[Name and DTC Participant Number of Issuing Agent and Paying Agent]

 

May 13, 2016

(date of Issuance)

Attention: ‘Underwriting Department

The Depository Trust Company 57.0

Washington Blvd, 4th FL

Jersey City, NI: 073 1 0

Re: Private Placement of up to $1,000,000,000 of unsecured notes outstanding at
any time pursuant to the exemption from registration provided by sect 4(a)(2) of
the Securities Act of 1933 as amended

[Description of program, including reference to the provision of the Securities
Act of 1933, as amended, pursuant to which Program is exempt from registration.]

Ladies and Gentlemen:

This letter sets forth our understanding with respect to certain matters
relating to the issuance by Issuer from time to time of notes under its
Commercial Paper program described above (the “Securities”). Issuing Agent shall
act as issuing agent with respect to the Securities. Paying Agent shall act as
paying agent or other such agent of Issuer with respect to the Securities,
Issuance of the Securities has been authorized pursuant to a prospectus
supplement, offering circular, or other such document authorizing the issuance
of the Securities dated May 13, 2016.

Paying Agent has entered into a Money Market Instrument or Commercial Paper
Certificate Agreement with The Depository Trust Company (“DTC”) dated as of June
17, 2003, pursuant to which Paying Agent shall act as custodian of a Master Note
Certificate evidencing the Securities, when issued. Paying Agent shall amend
Exhibit A to such Certificate Agreement to include the program described above,
prior to issuance of the Securities.

To induce DTC to accept the Securities as eligible for deposit at DTC and to apt
in accordance with its Rules with respect to the Securities, Issuer, Issuing
Agent, and Paying Agent make the following representations to DTC:

1. The Securities shall be evidenced by a Master Note Certificate in registered
form registered in the name of DTC’s nominee, Cede & Co., and such Master Note
Certificate shall represent 100% of the principal amount of the Securities. The
Master Note Certificate shall include the substance of all material provisions
set forth in the DTC model Commercial Paper Master Note, a copy of which
previously has

21

--------------------------------------------------------------------------------

 

been furnished to Issuing Agent and Paying Agent, and may include additional
provisions as long as they do not conflict with the material provisions set
forth in the DTC model.

2. Issuer: (a) understands that DTC has no obligation to, and will not,
communicate to its participants (“Participants”) or to any person having an
interest in the Securities any information contained in the Master Note
Certificate; and (b) acknowledges that neither DTC’s. Participants nor any
person having an interest in the Securities shall be deemed to have notice of
the provisions of the Master Note Certificate by virtue of submission of such
Certificate to DTC.

3. For Securities to be issued at a discount from the face value to be paid at
maturity (“Discount Securities”), Issuer or Issuing Agent has obtained from the
CUSIP Service Bureau a written list of two basic six-character CUSIP numbers
(each of which uniquely identifies Issuer and two years of maturity dates for
the Discount Securities to be issued under its Commercial Paper program
described above). The CUSIP numbers on such list have been reserved for future
assignment to issues of the Discount Securities based on the Maturity year of
the Discount Securities and will be perpetually reassignable in accordance with
DTC’s Procedures, including Operational Arrangements and the Issuing/Paying
Agent General Operating Procedures (the “NM Procedures”), a copy of which
previously has been furnished to Issuing Agent and Paying Agent.

For Securities to be issued at face value with interest to be paid at maturity
only or periodically (“Interest Bearing Securities”), Issuer or Issuing Agent
has obtained from the CUSIP Service Bureau a Written list of approximately 900
nine-character numbers (the basic first six characters of which are the same and
uniquely identify Issuer and the Interest Bearing Securities to be issued under
its Commercial Paper program described above). The CUSIP numbers on such list
have been reserved for future assignment to issues of the Interest Bearing
Securities. At any time when fewer than 100 of the CUSIP numbers on such list
remain unassigned, Issuer or Issuing Agent shall promptly obtain from the CUSIP
Service Bureau an additional written list of approximately 900 such numbers.

4. When Securities are to be issued through DTC, Issuing Agent shall notify
Paying Agent and shall give issuance instructions to DTC in accordance with the
MMI Procedures. The giving of such issuance instructions, which include delivery
instructions, to DTC shall constitute: (a) a representation that the. Securities
are issued in accordance with applicable law; and (b) a confirmation that the
Master Note Certificate evidencing such Securities, in the form described in
paragraph 1, has been issued and authenticated.

5. All notices and payment advises sent to DTC shall contain the CUSIP number of
the Securities.

6. Issuer recognizes that DTC does not in any way undertake to, and shall not
have any responsibility to, monitor or ascertain the compliance of any
transactions in the Securities with the following, as amended from time to time:
(a) any exemptions from registration under the Securities Act of 1933; (b) the
Investment Company Act of 1940; (c) the Employee Retirement Income Security Act
of 1974; (d) the Internal Revenue Code of 1986; (e) any rules of any
Self-regulatory  organizations (as defined under the Securities Exchange Act of
1934); or (f) any other local, state, federal, or foreign laws or regulations
thereunder.

7. Notwithstanding anything set forth in any document relating to a letter of
credit facility, neither DTC nor Cede &.Co. shall have any obligations or
responsibilities relating to the letter of credit facility, if any, unless such
obligations or responsibilities-are expressly set forth herein.

22

--------------------------------------------------------------------------------

 

8. If issuance of Securities through DTC is-scheduled to take place one or more
days after Issuing Agent has given issuance instructions to DTC, Issuing Agent
may cancel such issuance by giving cancellation instruction to DTC in accordance
with the MMI Procedures.

9. At any time that Paying Agent has Securities in its DTC accounts, it may
request withdrawal, of such Securities from DTC by giving a withdrawal
instruction to DTC in accordance with the MMI Procedures. Upon DTC’s acceptance
of such withdrawal instruction, Paying Agent shall reduce the principal amount
of the Securities evidenced by the Master Note Certificate accordingly.

10. In the event of any solicitation of consents from or voting by holders of
the Securities, Issuer, Issuing Agent, or Paying Agent shall establish a record
date for such purposes (with no provision for revocation of consents or votes by
subsequent holders) and shall send notice of such record date to DTC’s
Reorganization Department, Proxy Unit no fewer than 15 calendar days in advance
of such record date. If sent by telecopy, such notice shall be directed to
(212).855-5181 or (212) 855-5182. If the party sending the notice does not
receive a telecopy receipt from DTC such party shall confirm DTC’s receipt of
such telecopy by telephoning (212) 855-5187. For information regarding such
notices, telephone The Depository Trust and Clearing Corporation’s Proxy hotline
at (212)855-5191.

11. Paying Agent may .override DTC’s determination of interest and principal
payment dates, in. accordance with the MMI Procedures.

12. Notice regarding the amount of variable interest and principal payments on
the Securities shall be given to DTC by Paying Agent in accordance with the MMI
Procedures.

13. All notices sent to DTC shall contain the CUSIP number of the Securities.

14. Paying Agent shall confirm with DTC daily, by CUSIP number, the face-value
of the Securities outstanding, and Paying Agent’s corresponding interest and
principal payment obligation, in accordance with the MMI Procedures.

15. DTC may direct Issuer, Issuing Agent, or Paying Agent to use any other
number or address as the number or address to which notices or payments may be
sent.

16. Payments on the Securities, including payments in currencies other than the
U.S. Dollar, shall be made by Paying Agent in accordance with the MMI
Procedures.

17. In the event that Issuer determines that beneficial owners of the Securities
shall be able to obtain certificated Securities, Issuer, Issuing Agent, or
Paying Agent shall notify DTC of the availability of certificates. In such
event, Issuer, Issuing Agent, or Paying Agent shall issue, transfer, and
exchange certificates in appropriate amounts, as required by DTC and others.

18. Issuer authorizes DTC to provide to Issuing Agent and/or Paying Agent
listings of DTC Participants’ holdings, known as Security Position Reports
(“SPRs”) with respect to the Assets from time to time at the request of Issuing
Agent or Paying Agent. DTC charges a fee for such SPRs. This authorization,
unless revoked by Issuer, shall continue with respect to the Assets while any
Assets are on deposit at DTC, until and unless Issuing Agent and/or Paying Agent
shall no longer be acting as Issuing and/or Paying Agent for Issuer. In such
event, Issuer shall provide. DTC with similar evidence, satisfactory to DTC, of
the authorization of any successor thereto so to act. Proxy Web Services are
available at www.dtcc.com. To register for or inquire about Proxy Web Services,
telephone The Depository Trust and Clearing Corporation’s Proxy Hotline at (212)
855-5191.

23

--------------------------------------------------------------------------------

 

19. DTC may discontinue providing its services as securities depository with
respect to the Securities at any time by giving reasonable notice to Issuer,
Issuing Agent, or Paying Agent (at which time DTC will confirm with Issuer,
Issuing Agent, or Paying Agent the aggregate amount of Securities outstanding by
CUSIP number). Under such circumstances, at DTC’s request Issuer, Issuing Agent,
and Paying Agent shall cooperate fully with DTC by taking appropriate action to
make available one or more separate certificates evidencing Securities to any
Participant having Securities credited to its DTC accounts.

20. Nothing herein shall be deemed to require Issuing Agent or Paying Agent to
advance funds on behalf of Issuer.

21. This Letter of Representations may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
but all such counterparts together shall constitute but one and the same
instrument.

22. his Letter of Representations shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
principles of conflicts of law.

23. The sender of each notice delivered to DTC pursuant to this Letter of
Representations is responsible for confirming that such notice was properly
received by DTC.

24. Issuing and/or Paying Agent represent to DTC that the Issuing and/or Paying
Agent screened the name of the party in whose name a deposited Security
certificate is registered against the U.S. Department of the Treasury’s Office
of the Office of Foreign Asset Control’s (“OFAC”) Specially Designated Nationals
Blocked Persons List (“SDN List) and against OFAC’s regulations and that there
were no matches identified by such comparison. Issuer is prohibited from
submitting Securities for DTC eligibility if the issuer of the securities is
listed on the OFAC’s SDN List, or is incorporated or formed in a country that is
subject to OFAC sanctions or embargoes, or otherwise subject to sanctions
administered by OFAC.

25. Issuer, Issuing Agent and Paying Agent shall comply with the applicable
requirements stated in DTC’s MMI Procedures, as they may be amended from time to
time.

26. The following riders, attached hereto, are hereby incorporated into this
Letter of Representations:

 

 

 

 

[The remainder of this page was intentionally left blank.]

24

--------------------------------------------------------------------------------

 

 

Schedule A contains statements that DTC believes accurately describe DTC, the
method of effecting book-ently transfer of securities distributed through DTC,
and certain related matters.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

Avangrid, Inc.

 

 

 

 

 

 

[Issuer]

 

 

 

 

By:

 

/s/ Howard A. Coon

 

 

 

 

 

 

[Authorized Officer’s Signature]

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Fausto Gentile

 

 

 

 

 

 

[Authorized Officer’s Signature]

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

[Issuing Agent]

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maria C. Muneton

 

 

 

 

 

 

[Authorized Officer’s Signature]

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

[Paying Agent]

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Maria C. Muneton

 

 

 

 

 

 

[Authorized Officer’s Signature]

 

25

--------------------------------------------------------------------------------

 

SCHEDULE A

SAMPLE OFFERING DOCUMENT LANGUAGE

DESCRIBING BOOK-ENTRY-ONLY ISSUANCE

(Prepared by DTC-bracketed material may be applicable only to certain issues)

1. The Depository Trust Company (“DTC”), New York, NY, will act as securities
depository for the securities (the “Securities”), The Securities will be issued
as fully-registered securities registered in the name of Cede & Co. (DTC’s
partnership nominee) or such other name as may be requested by an authorized
representative of DTC. One fully-registered Security certificate will be issued
for [each issue of] the Securities, [each] in the aggregate principal amount of
such issue, and will be deposited with DTC, [If, however, the aggregate
principal amount of [any] issue exceeds $500 million, one certificate will be
issued with respect to each $500 million of principal amount, and an additional
certificate will be issued with respect to any remaining principal amount of
such issue.]

2. DTC, the world’s largest securities depository, is a limited-purpose trust
company organized under the New York Banking Law, a “banking organization”
within the meaning of the New York Banking Law, a member of the Federal Reserve
System, a “clearing corporation” within the meaning of the New York Uniform
Commercial Code, and a “clearing agency” registered pursuant to the provisions
of Section 17A of the Securities Exchange Act of 1934. DTC holds and provides
asset servicing for over 3.5 million issues of U.S. and non-U.S. equity issues,
corporate and municipal debt issues, and money market instruments (from over 100
countries) that DTC’s participants (“Direct Participants”) deposit with DTC. DTC
also facilitates the post-trade settlement among Direct Participants of sales
and other securities transactions in deposited securities, through electronic
computerized book-entry transfers and pledges between Direct Participants’
accounts. This eliminates the need for physical movement of securities
certificates. Direct Participants include both U.S. and non-U.S. securities
brokers and dealers, banks, trust companies, clearing corporations, and certain
other organizations. DTC is a wholly-owned subsidiary of The Depository Trust &
Clearing Corporation (“DTCC”). DTCC is the holding company for DTC, National
Securities Clearing Corporation and Fixed Income Clearing Corporation, all of
which are registered clearing agencies. DTCC is owned by the users of its
regulated subsidiaries. Access to the DTC system is also available to others
such as both U.S. and non-U.S. securities brokers and dealers, banks, trust
companies, and clearing corporations that clear through or maintain a custodial
relationship with a Direct Participant, either directly or indirectly (“Indirect
Participants”). DTC has a Standard & Poor’s rating of AA+. The DTC Rules
applicable to its Participants are on file with the Securities and Exchange
Commission. More information about DTC can be found at www.dtcc.com.

3. Purchases of Securities under the DTC system must be made by or through
Direct Participants, which will receive a credit for the Securities on DTC’s
records, The ownership interest of each actual purchaser of each Security
(“Beneficial Owner”) is in turn to be recorded on the Direct and Indirect
Participants’ records. Beneficial Owners will not receive written confirmation
from DTC of their purchase. Beneficial Owners are, however, expected to receive
written confirmations providing details of the transaction, as well as periodic
statements of their holdings, from the Direct or Indirect Participant through
which the Beneficial Owner entered into the transaction. Transfers of ownership
interests in the Securities are to be accomplished by entries made on the books
of Direct and Indirect Participants acting on behalf of Beneficial Owners.
Beneficial Owners will not receive certificates representing their ownership
interests in Securities, except in the event that use of the book-entry system
for the Securities is discontinued.

4. To facilitate subsequent transfers, all Securities deposited by Direct
Participants with DTC are registered in the name of DTC’s partnership nominee,
Cede & Co., or such other name as may be requested by an authorized
representative of DTC. The deposit of Securities with DTC and their

26

--------------------------------------------------------------------------------

 

registration in the name of Cede & Co, or such other DTC nominee do not effect
any change in beneficial ownership. DTC has no knowledge of the actual
Beneficial Owners of the Securities; DTC’s records reflect only the identity of
the Direct Participants to whose accounts such Securities are credited, which
may or may not be the Beneficial Owners. The Direct and Indirect Participants
will remain responsible for keeping account of their holdings on behalf of their
customers.

5. Conveyance of notices and other communications by DTC to Direct Participants,
by Direct Participants to Indirect Participants, and by Direct Participants and
Indirect Participants to Beneficial Owners will be governed by arrangements
among them, subject to any statutory or regulatory requirements as may be in
effect from time to time. [Beneficial Owners of Securities may wish to take
certain steps to augment the transmission to them of notices of significant
events with respect to the Securities, such as redemptions, tenders, defaults,
and proposed amendments to the Security documents. For example, Beneficial
Owners of Securities may wish to ascertain that the nominee holding the
Securities for their benefit has agreed to obtain and transmit notices to
Beneficial Owners. In the alternative, Beneficial Owners may wish to provide
their names and addresses to the registrar and request that copies of notices be
provided directly to them.]

[6. Redemption notices shall be sent to DTC. If less than all of the Securities
within an issue are being redeemed, DTC’s practice is to determine by lot the
amount of the interest of each Direct Participant in such issue to be redeemed.]

7. Neither DTC nor Cede & Co. (nor any other DTC nominee) will consent or vote
with respect to Securities unless authorized by a Direct Participant in
accordance with DTC’s MMI Procedures. Under its usual procedures, DTC mails an
Omnibus Proxy to Issuer as soon as possible after the record date. The Omnibus
Proxy assigns Cede & Co.’s consenting or voting rights to those Direct
Participants to whose accounts Securities are credited on the record date
(identified in a listing attached to the Omnibus Proxy).

8. Redemption proceeds, distributions, and dividend payments on the Securities
will be made to Cede & Co., or such other nominee as may be requested by an
authorized representative of DTC. DTC’s practice is to credit Direct
Participants’ accounts upon DTC’s receipt of funds and corresponding detail
information from Issuer or Agent, on payable date in accordance with their
respective holdings shown on DTC’s records. Payments by Participants to
Beneficial Owners will be governed by standing instructions and customary
practices, as is the case with securities held for the accounts of customers in
bearer form or registered in “street name,” and will be the responsibility of
such Participant and not of DTC, Agent, or Issuer, subject to any statutory or
regulatory requirements as may be in effect from time to time. Payment of
redemption proceeds, distributions, and dividend payments to Cede & Co. (or such
other nominee as may be requested by an authorized representative of DTC) is the
responsibility of Issuer or Agent, disbursement of such payments to Direct
Participants will be the responsibility of DTC, and disbursement of such
payments to the Beneficial Owners will be the responsibility of Direct and
Indirect Participants.

[9. A Beneficial Owner shall give notice to elect to have its Securities
purchased or tendered, through its Participant, to [Tender/Remarketing] Agent,
and shall effect delivery of such Securities by causing the Direct Participant
to transfer the Participant’s interest in the Securities, on DTC’s records, to
[Tender/Remarketing] Agent. The requirement for physical delivery of Securities
in connection with an optional tender or a mandatory purchase will be deemed
satisfied when the ownership rights in the Securities are transferred by Direct
Participants on DTC’s records and followed by a book-entry credit of tendered
Securities to [Tender/Remarketing] Agent’s DTC account.]

10. DTC may discontinue providing its services as depository with respect to the
Securities at any time by giving reasonable notice to Issuer or Agent. Under
such circumstances, in the event that a successor depository is not obtained,
Security certificates are required to be printed and delivered.

27

--------------------------------------------------------------------------------

 

11. Issuer may decide to discontinue use of the system of book-entry-only
transfers through DTC (or a successor securities depository). In that event,
Security certificates will be printed and delivered to DTC.

12. The information in this section concerning DTC and DTC’s book-entry system
has been obtained from sources that Issuer believes to be reliable, but Issuer
takes no responsibility for the accuracy thereof.

 

 

 

28

--------------------------------------------------------------------------------

[gg215om3d0r3000002.jpg]

 

Exhibit D

Certificate of Authorized Persons

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Phone:

 

 

 

Phone:

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

E-mail:

 

 

 

E-mail:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

Signature:

 

 

 

Authority Level:

 

Authority Level:

o    Enter Instructions

 

o    Enter Instructions

o    Validate Instructions

 

o    Validate Instructions

o    Add DTC Participant Information

 

o    Add DTC Participant Information

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Phone:

 

 

 

Phone:

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

E-mail:

 

 

 

E-mail:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

Signature:

 

 

 

Authority Level:

 

Authority Level:

o    Enter Instructions

 

o    Enter Instructions

o    Validate Instructions

 

o    Validate Instructions

o    Add DTC Participant Information

 

o    Add DTC Participant Information

 

The Bank is authorized to comply with and rely upon any instructions or other
communications believed by it to have been sent or given by the person or
persons identified. The Issuer wants to perform:

 

o    One validation step

o    Two validation steps

o    No validation steps

 

Approved By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------

 

Exhibit E: IPASS Enrollment Form

 

[gg215om3d0r3000016.jpg]

 

 

30

--------------------------------------------------------------------------------

 

Exhibit F: Standing Instruction Form

Date: __, 2016

Bank of America Merrill Lynch

Global Custody and Agency Services

Attn:  IPA Services

135 South LaSalle Street

IL4-135-05-07

Chicago, IL 60603

Ladies and Gentlemen:

We refer you to the Issuing and Paying Agent Agreement (the “Agreement”), dated
as of ___, 2016, among Avangrid, Inc. [“Issuer”], and Bank of America, National
Association.  Capitalized terms used but not defined in this letter shall have
the meanings given them in the Agreement.

We hereby request that you, in accordance with the terms and provisions of
Section 6a(iv) of the Agreement, ,  prior to the close of business on each Issue
Date, credit in immediately available funds the net proceeds of all delivered
Obligations according to the following standing instruction:

 

Funds to be transferred from [“Issuer”] IPA Account

FOR BANK USE ONLY:

Account Name:

 

Abbreviation:

 

Destination Bank Name:

 

ABA#:

 

Desc Code:

 

City / State / Zip:

 

Payment Document:

 

Payee Account Number:

 

Payee Name:

 

Client #:

 

 

THIS STANDING INSTRUCTION WILL REVOKE ANY PRIOR STANDING INSTRUCTION PREVIOUSLY
SUBMITTED FOR THE ACCOUNT IDENTIFIED ABOVE.  In the event standing funds
transfer instructions are given to the Bank pursuant to the terms of the
Agreement, regardless of the method used to transmit such instructions, such
instructions must be given by an Authorized Person designated on Exhibit
D.  Further, the Bank is authorized to obtain confirmation of such instructions
by telephone call-back to an Authorized Person.  The Bank may rely upon the
confirmation of anyone purporting to be the Authorized Person.  The Issuer
agrees that the Bank may delay the initiation of the fund transfer until all
security measures it deems to be necessary and appropriate have been completed
for establishing the standing instruction and shall incur no liability for such
delay.

 

Very truly yours,

 

 

Authorized Person Signature  

 

 

Authorized Person Name

 

 

 

Authorized Person Signature

 

 

Authorized Person Name

 

 

 

31